UNITEDSTATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment No. 1 R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-14837 Quicksilver Resources Inc. (Exact name of registrant as specified in its charter) Delaware 75-2756163 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 801 Cherry St., Suite 3700, Unit 19, Fort Worth, Texas (Address of principal executive offices) (Zip Code) 817-665-5000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.01 par value per share New York Stock Exchange Preferred Share Purchase Rights, $0.01 par value per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
